Hughes, J.,  i. sheriff satfiüTáepu-'  after stating the facts as above reported, This case is controlled by section 1414 of Mansfield’s Digest, which provides : ‘ ‘ The county court is hereby prohibited from auditing and allowing to any officer any fee or allowance not specifically allowed such officer by law, and in no case shall constructive fees be allowed to or paid officers by any county of this State.” Cole v. White County, 32 Ark. 45. “ The sheriff is allowed a per diem for attending upon the court when in session, and fees for serving all process, etc., etc., and the law seems to have contemplated that he would compensate his deputies out of the fees and emoluments of his office.” Jefferson County v. Hudson, 22 Ark. 595. In this case Hudson claimed pay for the services of seven deputies rendered the circuit court for sixteen days.  2. Expenses  In the case at bar the appellee was the regular deputy of the sheriff, and performed such duties as the sheriff was obliged to perform in his official capacity and for which the sheriff received pay. These services were not a part of the necessary expenses of the circuit court which the circuit judge might certify to the county court for payment under the statute. The declaration of law by the circuit court was erroneous. The judgment is reversed, and the cause is remanded for a new trial.